Citation Nr: 0817595	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a depressive disorder.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
February 1994 and February 2003 to May 2004. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

The veteran has experienced symptoms of depression since 
returning from Kuwait and was formally diagnosed shortly 
after service.


CONCLUSION OF LAW

The criteria for establishment of service connection for a 
depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records are negative for any 
indication of mental health problems or treatment while in 
service.  However, the veteran has been treated for 
depression at the Durham VAMC (VA Medical Center) beginning 
six months after her return from active service in Kuwait.  
The veteran was initially diagnosed with a major depressive 
disorder in a VA treatment note dated October 2004.  The 
veteran reported to the examiner that she had been depressed 
since she returned from Kuwait in April 2004 with symptoms 
including:  frequent crying spells; irritability; self 
isolation; malaise; sadness; constant fatigue; and 
indecision.  The veteran reported that she no longer had an 
interest in doing things she used to do before her 
deployment; such as, playing video games, shopping, attending 
social and family events and playing with her young daughter.  
The veteran indicated that she experienced dreams about her 
death and felt very close to death.  The veteran indicated 
that she had tried to attempt suicide in June 2004, taking 12 
muscle relaxant pills.  The veteran's Axis I diagnoses 
included possible PTSD, major depressive disorder and alcohol 
abuse.  

The veteran was again seen in November 2004 for depression.  
The examiner changed her prescription from prozac to celexa.  
In another treatment note dated November 2004, the examiner 
indicated that the veteran was having problems coping with 
issues surrounding her previous deployment to Kuwait and 
indicated the veteran would benefit from ongoing mental 
health services.  The veteran was afforded a medical 
examination by a VA contract psychiatrist in December 2004.  
The veteran was diagnosed with major depression, single 
episode.  The examiner indicated that the veteran had 
occasional interference in performing activities of daily 
living due to her decreased concentration and energy.  
Additionally, she had difficulty establishing effective work 
and social relationships due to her withdrawal.  The veteran 
was next treated for psychiatric problems at the Durham VAMC 
during April 2005.  The examiner felt that she might have 
some depression related to her experience in Kuwait.  The 
veteran next had psychiatric treatment during March 2006.  
She related to the examiner that she had been depressed 
fairly consistently for the prior three years.  She 
additionally stated that she had probably always been 
depressed but her deployment to Kuwait while on active 
service made her condition worse.  The examiner renewed her 
prescription for prozac.  The veteran was again seen in March 
2006 at the VAMC for psychiatric problems.  The examiner 
indicated that the veteran's prozac dosage was increased at 
that time.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2007).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

After resolving all doubt in favor of the veteran, the Board 
finds that the veteran's statements concerning continuity of 
depressive symptoms since returning from Kuwait coupled with 
psychiatric treatment records showing depression as likely as 
not related to her experience in Kuwait warrant entitlement 
to a grant of service connection for a depressive disorder.  
    
ORDER

Entitlement to service connection for a depressive disorder 
is granted.




____________________________________________
K.A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


